Downer, J.
The authorities cited by the plaintiff in error are clearly to the effect that the first instruction asked by the plaintiff in error (defendant below) was correct, and without addition or qualification should have been given. We also think that the second and third instructions asked by the defendant below should have been given, unless there was some evidence of authority from Lange to make the notes, other than what one partner after dissolution has by virtue of the partnership to bind the others ; or evidence of ratification after they were made.
By the Court. — The judgment of the circuit court is reversed, and a venire de novo awarded.